 



EXHIBIT 10.5
DEFEASANCE ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT
     THIS DEFEASANCE ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT (this
“Agreement”) is dated as of May 9, 2006, among WINSTON SPE LLC, a Virginia
limited liability company (“Pledgor”), WELLS FARGO BANK, N.A. (f/k/a Norwest
Bank Minnesota, National Association), a national banking association, as
trustee, under the Pooling and Servicing Agreement, dated as of March 1, 1999
(as amended from time to time, the “Pooling and Servicing Agreement”), for the
registered holders of DLJ Commercial Mortgage Corp., Commercial Mortgage
Pass-Through Certificates, Series 1999-CG1 (together with its successors and
assigns, “Pledgee”), SB WINSTON HOLDINGS, LLC, a Delaware limited liability
company (“Successor Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association (as successor to GE Capital Loan Services, Inc.), as master
servicer (“Servicer”) under the Pooling and Servicing Agreement, and, for the
sole purpose of acknowledging the transactions effected by this Agreement, WELLS
FARGO BANK, N.A., a national banking association, as Securities Intermediary and
Custodian (“Intermediary”).
RECITALS:
     A. CMF CAPITAL COMPANY, LLC, a Delaware limited liability company
(“Original Lender”) made a loan to Pledgor in the original principal amount of
SEVENTY-ONE MILLION AND 00/100 ($71,000,000.00) (the “Loan”) pursuant to a Loan
Agreement, dated November 3, 1998, between Pledgor and Original Lender (the
“Loan Agreement”).
     B. The Loan is evidenced by that certain Promissory Note, dated as of
November 3, 1998 (the “Note”), from Pledgor to Original Lender.
     C. The Loan and Note are secured by the Mortgage, executed by Pledgor in
favor of Original Lender granting to Original Lender, among other things, liens
on the real properties described in said Mortgage (collectively, the “Real
Property”) and the Collateral Documents. The Loan is further evidenced or
secured by various other documents executed by Pledgor and others in favor of
Original Lender (together with the Collateral Documents, the Loan Agreement, the
Note and the Mortgage, the “Loan Documents”).
     D. Original Lender assigned all of its right, title and interest in the
Loan and the Loan Documents to Pledgee.
     E. Pursuant to the Loan Documents, Pledgor has requested that Pledgee
release the liens of the Mortgage and terminate the Collateral Documents upon
Pledgor’s defeasance of the Loan.
     F. Pursuant to the Loan Documents, it is a condition precedent to Pledgee’s
obligation to release the liens of the Mortgage and terminate the Collateral
Documents that Pledgor grant a security interest in the Pledged Collateral (as
defined in the Security Agreement) to Pledgee to secure the payment and
performance in full when due of all amounts payable under the Loan Documents.

 



--------------------------------------------------------------------------------



 



     G. Pledgor is the legal and beneficial owner of the securities listed in
Exhibit A hereto (collectively, the “Securities”), and, pursuant to the Loan
Documents, and as a condition precedent to Pledgee’s obligation to release the
lien of the Mortgage and terminate the Collateral Documents, Pledgor has granted
to Pledgee, pursuant to a certain Defeasance Pledge and Security Agreement,
dated as of the date hereof, by and among Pledgor, Pledgee, Servicer and
acknowledged by Intermediary (the “Security Agreement”), a security interest in
the Securities, certain other collateral and the proceeds thereof to secure the
payment and performance in full when due of all amounts payable under the Loan
Documents.
     H. In connection with the Security Agreement, Pledgor, Pledgee,
Intermediary and Servicer have entered into the Defeasance Account Agreement,
pursuant to which Intermediary has established and will maintain an account to
hold the Pledgor’s interest in the Securities and other collateral.
     I. In connection with Pledgee’s release of the lien of the Mortgage and
termination of the Collateral Documents pursuant to the Loan Documents, Pledgor
is required or permitted to transfer and assign all obligations, rights and
duties under and to the Note and the other Defeasance Documents, together with
its interest in the Pledged Collateral, to a successor entity established or
designated in accordance with the Loan Documents.
     J. Successor Borrower has been established or designated to be the
successor entity to assume certain of Pledgor’s rights and obligations under the
Defeasance Documents, and Servicer, acting on behalf of Pledgee, has approved
Successor Borrower to be the successor entity to assume certain of Pledgor’s
rights and obligations under the Defeasance Documents.
     K. Pledgor desires to (i) obtain the release of the lien of the Mortgage
and terminate the Collateral Documents, (ii) transfer certain of its rights and
obligations under the Defeasance Documents to Successor Borrower and
(iii) obtain a release of certain of its rights and obligations under the
Defeasance Documents and the other Loan Documents to the extent provided herein,
and Successor Borrower desires to assume certain of Pledgor’s rights and
obligations under the Defeasance Documents and acquire Pledgor’s right, title
and interest in the Pledged Collateral.
     NOW, THEREFORE, in consideration of the mutual covenants and promises of
the parties hereto and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
     Section 1. Definitions.
     Each capitalized term used and not defined herein shall have the meaning
assigned to such term in the Security Agreement.
     Section 2. Assignment of Secured Obligations and Securities.
     Pledgor hereby sells, transfers and assigns to Successor Borrower,
effective as of the date hereof, (a) the Secured Obligations including, without
limitation, all obligations, rights (including without limitation the right to
prepay the Note, if any) and duties in, to and under, and subject to the terms
of, the Defeasance Documents and (b) all of Pledgor’s right, title and interest
in and to the Pledged Collateral, subject to the terms of the Defeasance
Documents and to the

2



--------------------------------------------------------------------------------



 



rights of Pledgee and the obligations of Intermediary pursuant to the Security
Agreement and the Defeasance Account Agreement.
     Section 3. Assumption of Loan Obligations.
     (a) Successor Borrower, for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, hereby assumes, and agrees to be
bound by and to perform: (1) each of the Secured Obligations and all other
covenants, agreements, representations and warranties of Pledgor under the
Defeasance Documents, first arising or accruing on or after the Closing Date,
and (2) each of the obligations, covenants, agreements, representations and
warranties of Successor Borrower contained herein (the failure to comply with
Section 3(a)(1) or Section 3(a)(2) shall constitute an Event of Default);
provided however, Successor Borrower shall not assume any obligations (i) under
Section 4 of the Security Agreement (with respect to the Securities transferred
to Successor Borrower on the date hereof), (ii) under Section 6 of the Security
Agreement, to the extent that such obligations have been fully performed by
Pledgor or parties other than Successor Borrower prior to the transfer of the
Securities to Successor Borrower, (iii) that may arise as a result of the
Pledgor’s failure to effect the initial perfection of Pledgee’s interest in the
Pledged Collateral prior to the transfer of the Pledged Collateral to Successor
Borrower, (iv) that may arise as a result of any misrepresentation or
misstatement made by Pledgor in any of the Defeasance Documents or otherwise
made by Pledgor in connection with the defeasance transaction contemplated under
this Agreement (v) arising under the Note or other Loan Documents (to the extent
that such Loan Documents are incorporated in the Note), which (1) relate to the
use or operation of the Real Property or (2) conflict with any express covenants
or obligations assumed by Successor Borrower under the other Defeasance
Documents or (vi) for any expenses that may be due and payable under the Note or
the Mortgage other than principal and interest due under the Note, unless such
other costs or expenses are specifically identified and expressly assumed by
Successor Borrower herein; provided, further, however, except as otherwise
expressly provided in Section 3(b) below, Successor Borrower shall be liable to
Pledgee only to the extent of the Pledged Collateral, and Pledgee shall have no
recourse against, and Pledgee shall not enforce any monetary judgment against,
assets of Successor Borrower other than the Pledged Collateral, with respect to
the Secured Obligations. Except as set forth herein, including the prior
provisions, nothing herein is intended to limit or restrict Pledgee’s rights or
remedies with respect to the Pledged Collateral.
     (b) Notwithstanding the foregoing, Successor Borrower (but not its members
or manager) shall be personally liable for all claims, demands, liabilities,
deficiencies, losses, damages, judgments, costs, and expenses, including without
limitation reasonable attorneys fees and costs of collection incurred, suffered
or paid by Pledgee as a result of:
     (i) any representation, warranty or certification made by or on behalf of
Successor Borrower for the benefit of Pledgee in any Defeasance Document (or in
any modification or supplement thereto), or in any certificate, report,
financial statement or other item furnished to Pledgee in connection with this
transaction having been false or misleading in any material respect as of the
time made or furnished;
     (ii) the Pledged Collateral or any part thereof or interest therein
becoming subject to any security interest, pledge, covenant, lien, or other
encumbrance whether junior or senior to the interest of Pledgee as a result of
actions of Successor Borrower;

3



--------------------------------------------------------------------------------



 



     (iii) the Pledged Collateral or any part thereof or interest therein being
sold, assigned, transferred, conveyed or otherwise disposed of, or becoming the
subject of any attempted sale, assignment, transfer or conveyance, by Successor
Borrower;
     (iv) any of the Events of Default described in subparagraphs (vii), (viii),
(ix), (x), (xii) or (xiii) of Section 9(a) of the Security Agreement occurring
as a result of actions of Successor Borrower or circumstances relating to
Successor Borrower;
     (v) Successor Borrower’s failure at any time to be a Single Purpose Entity;
or
     (vi) the funds in the Pledged Collateral Account being insufficient to
satisfy all obligations then due under the Note or under any other Defeasance
Documents (without taking into account (a) reinvestment income or (b) failure by
any Obligor to satisfy its obligations under the Securities).
     Successor Borrower’s assumption of the obligations of Pledgor as set forth
above under the Defeasance Documents other than the Note is limited to those
obligations arising on and after the date hereof. With respect to the Note,
Successor Borrower expressly assumes liability for interest accruing on the Loan
from the first day of the interest accrual period in which the defeasance
contemplated herein occurs, which shall be paid from Pledged Collateral
deposited by the Pledgor into the Pledged Collateral Account in accordance with
the provisions of the Defeasance Account Agreement.
     (c) Notwithstanding anything to the contrary set forth in Section 3(b),
Pledgee shall have no recourse for any claims, demands, liabilities,
deficiencies, losses, damages, judgments, costs and expenses, including, without
limitation, legal fees and expenses, under Section 3(b) or otherwise under the
Defeasance Documents against any assets (other than the Pledged Collateral) of
Successor Borrower that have been pledged to Pledgee pursuant to any other
defeasance transaction for any other defeased mortgage loan held by Pledgee
until such transaction has been paid in full.
     (d) In addition to the rights of Pledgee under the Defeasance Documents,
Successor Borrower hereby grants to Pledgee and Servicer a power of attorney to
file, at Successor Borrower’s cost, any franchise or other administrative
filings which may be required to maintain Successor Borrower’s good standing and
legal existence in the event Successor Borrower fails to do so and such failure
continues for thirty (30) days after written notice. This power of attorney is
coupled with an interest and, as such, is irrevocable for the term of this
Agreement.
     (e) Successor Borrower shall deliver to Pledgee, within thirty (30) days
after written request from Pledgee, certification signed by an officer of
Successor Borrower or of Successor Borrower’s managing member or general
partner, as applicable, certifying that such officer is familiar with the
activities and operations of Successor Borrower and Successor Borrower’s
affiliates and all transactions entered into by Successor Borrower during the
preceding twelve months (or since the date of Successor Borrower’s formation, if
Successor Borrower was formed during such preceding twelve month period), and
that, to such officer’s knowledge, Successor Borrower has conducted itself as a
Single Purpose Entity during such period, has filed all tax returns required to
be filed during such period and has paid all taxes due and payable during such
period. If requested by Pledgee, each such certification shall be accompanied by
an original certificate of existence or good standing issued by the Secretary of
State of the jurisdiction of

4



--------------------------------------------------------------------------------



 



Successor Borrower’s formation dated not more than thirty (30) days prior to
date of such certification. In addition to any other remedies that Pledgee may
have under the Defeasance Documents, in the event of the failure of Successor
Borrower to maintain its status as a Single Purpose Entity in good standing,
Successor Borrower’s failure to file all required tax returns and pay all taxes
that it owes or Successor Borrower’s failure to file all forms and documents
required to maintain its separate legal existence, in each case, which failure
results from a material violation of Successor Borrower’s Single Purpose Entity
requirements continuing for thirty (30) days after written notice, Successor
Borrower hereby agrees to the assumption of the Loan by, and the transfer of the
Pledged Collateral to, a Single Purpose Entity designated by Pledgee and hereby
appoints Pledgee and Servicer as attorneys-in-fact with power of attorney to
effect such transfer and assumption, which power of attorney is coupled with an
interest and, as such, is irrevocable for the term of this Agreement.
     Section 4. Acknowledgment of Pledgee.
     Pledgee hereby consents to (a) and shall promptly release the Real Property
from the lien of the Mortgage, ALR and Financing Statements and terminate the
Collateral Documents, (b) the transfer of Pledgor’s rights in the Pledged
Collateral and rights and obligations under the Defeasance Documents to
Successor Borrower and (c) the assumption in accordance with Section 3 of
Pledgor’s rights, title and interest in the Pledged Collateral and Pledgor’s
rights and obligations under the Defeasance Documents by Successor Borrower.
     Section 5. Release of Pledgor.
     Subject to satisfaction, or written waiver, of all conditions to defeasance
set forth in the Loan Documents and, if applicable, confirmation from each of
the Rating Agencies that the transactions contemplated by the Defeasance
Documents will not result in a downgrade, qualification or withdrawal of the
current rating of any of the Certificates or a failure to satisfy the criteria
for defeasances established by each of the Rating Agencies, Pledgee hereby
releases and discharges Pledgor from all claims, liabilities and obligations
under the Loan Documents and the Defeasance Documents related to events first
occurring or arising after the Closing Date, provided, however, Pledgor shall
not be released from liability for any loss or damages suffered, or expenses
incurred, by Pledgee, Intermediary or Successor Borrower as a result of or
established pursuant to a claim, liability or obligation:
     (i) arising from Pledgor’s obligations under Sections 4, 5 or 6 of the
Security Agreement;
     (ii) with respect to any representation, warranty or certification of
Pledgor under the Defeasance Documents or the Loan Documents or in any
certificate, report, financial statement or other item delivered by or on behalf
of Pledgor in connection therewith that proves to have been false or misleading
in any material respect when made or delivered;
     (iii) arising as a result of the transfer of, or creation and perfection of
the first priority lien on, the Pledged Collateral being deemed void or voidable
for any reason whatsoever or any other payment made by Pledgor in respect of
amounts due under the Loan Documents on or prior to the date hereof being
recovered from Pledgee by Pledgor, its creditors, or any other person for any
reason whatsoever;

5



--------------------------------------------------------------------------------



 



     (iv) for any other failure to pledge the Pledged Collateral to Pledgee or
take any action necessary to effect the initial first priority perfection of
Pledgee’s security interest therein or to effectively transfer the Pledged
Collateral to Successor Borrower in accordance with the Defeasance Documents;
     (v) arising under the Hazardous Materials Indemnity Agreement, dated
November 3, 1998, among Pledgor, Original Lender, Winston Hotels, Inc. and Winn
Limited Partnership, or similar instruments executed by Pledgor (or others) in
favor of Original Lender or Pledgee, or any other indemnity obligations or any
other obligations in the Loan Documents and Defeasance Documents that, by their
terms, survive the release of the lien of the Mortgage; or
     (vi) arising as a result of an Event of Default under the Security
Agreement that results from any circumstances relating to Pledgor, or actions or
inactions of Pledgor, included in subsections (ii) through (vi) of Section 9(a)
of the Security Agreement.
Without limiting any other remedies Pledgee may have, upon any Event of Default
arising under the Defeasance Documents or the Loan Documents from any breach,
act or omission of Pledgor prior to the date hereof, Pledgee shall be entitled
to enforce all of its remedies set forth in the Defeasance Documents and the
Loan Documents against Pledgor. Except as expressly set forth in this Agreement,
Pledgee hereby releases Pledgor from its obligations under the Loan Documents
and the Defeasance Documents. Pledgee hereby further authorizes and directs
Pledgor to file a release or termination of any UCC financing statement filed in
connection with the Loan reflecting Pledgor as debtor and Pledgee or Original
Lender as secured party. Pledgor agrees to file any such release or termination
at its expense.
     Section 6. Release of Pledgee and Servicer.
     Pledgor hereby covenants and agrees that: (i) from and after the date
hereof, Pledgee and Servicer may deal solely with Successor Borrower in all
matters relating to the Loan and (ii) Pledgee and Servicer have no further duty
or obligation of any nature relating to the Loan, the Loan Documents or the
Defeasance Documents to Pledgor. The Pledgor hereby releases Pledgee and
Servicer, and each of their predecessors in interest, together with all
officers, directors, employees and agents of each of the foregoing, from all
claims, causes of action and liabilities relating directly or indirectly to the
Loan, the Real Property, the Loan Documents and the closing of the defeasance
transaction contemplated by the Defeasance Documents, arising on or prior to the
date hereof, including any and all claims arising from or relating to
negotiations, demands, requests or exercise of remedies in connection with the
Loan and the closing of the defeasance transaction contemplated by the
Defeasance Documents.
     Section 7. Representations and Warranties.
     (a) Pledgor represents and warrants to the other parties hereto that, as of
the date hereof:
     (i) except as provided in the Modification, Waiver and Consent dated as of
the date hereof by and between Pledgor and Pledgee, all principal, interest and
other amounts due and payable on or before the date hereof under the Note and
the other Defeasance Documents and Loan Documents have been paid;

6



--------------------------------------------------------------------------------



 



     (ii) no non-monetary default has occurred and is continuing under any of
the Defeasance Documents or Loan Documents beyond any applicable grace or notice
period;
     (iii) the fair market value of the Real Property is greater than the face
amount of the Securities;
     (iv) Pledgor has not incurred any indebtedness other than the Loan;
     (v) the pledge of the Securities to Pledgee and transfer of the Securities
to Successor Borrower are not done in contemplation of insolvency or bankruptcy
or with an intent to hinder, delay or defraud any of Pledgor’s creditors;
     (vi) Pledgor is not insolvent immediately before signing this Agreement and
is not being rendered insolvent by the pledge of the Securities to Pledgee and
transfer of the Securities to Successor Borrower;
     (vii) the assets owned by Pledgor immediately after giving effect to the
pledge of the Securities to Pledgee and transfer of the Securities to Successor
Borrower represent an amount of capital that is not unreasonably small for the
business in which Pledgor is engaged, and Pledgor does not intend to engage in
any other business for which such capital would be unreasonably small;
     (viii) at the time of the pledge of the Securities to Pledgee and transfer
of the Securities to Successor Borrower, Pledgor does not intend to, or believe
that it will, incur debts that would be beyond its ability to pay as such debts
mature;
     (ix) the proceeds of the Securities (without regard to reinvestment income
and assuming no default by any obligor under the Securities) will be sufficient
to make all payments required under the Defeasance Documents, including all
amounts required under Section 4(f) of the Defeasance Account Agreement; and
     (x) the Loan Documents do not contain provisions requiring Pledgor to make
any scheduled payments that by their terms would be payable on or after the date
of the defeasance transaction contemplated herein, other than scheduled payments
of principal and interest under the Note, including annual surveillance fees of
rating agencies or servicing or trustees fees with respect to securitization of
the Loan, except such payments as have been specifically identified by Pledgor
and either (a) expressly assumed by Successor Borrower under the Defeasance
Documents, or (b) paid in full in advance by Pledgor in connection with the
closing of the defeasance transaction contemplated herein.
     (b) Successor Borrower, relying on the Accountant’s Letter, represents and
warrants to the other parties hereto, and hereby covenants for the benefit of
such parties, that the proceeds of the Securities (without regard to
reinvestment income and assuming no default by any obligor under the Securities)
will be sufficient to make remaining scheduled payments of interest and
principal as required under the Note, including payment of the Note in full on
the Maturity Date.
     (c) Successor Borrower also represents and warrants to the other parties
that:

7



--------------------------------------------------------------------------------



 



     (i) Successor Borrower is a limited liability company, and is and shall be
duly organized, validly existing and in good standing under the laws of the
state of Delaware. Successor Borrower has all requisite power and authority to
carry on its business as now conducted and as proposed to be conducted, and to
enter into and perform its obligations under this Agreement and the other
Defeasance Documents;
     (ii) the execution and delivery of this Agreement, the assumption of the
Pledgor’s obligations under the Security Agreement, and performance of all of
Successor Borrower’s obligations thereunder have been duly authorized by all
necessary and appropriate action of Successor Borrower;
     (iii) no consent or approval of any person, entity, or governmental
authority is required with respect to the execution and delivery of this
Agreement and the Defeasance Account Agreement by Successor Borrower or the
consummation by Successor Borrower of the transactions contemplated thereby or
the performance by Successor Borrower of its obligations under this Agreement
and the other Defeasance Documents, except such consents or approvals as have
already been obtained;
     (iv) this Agreement, the Security Agreement and the Defeasance Account
Agreement are the legal, valid and binding obligations of Successor Borrower,
enforceable against Successor Borrower in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws of general applicability
affecting the enforcement of creditors’ rights;
     (v) Successor Borrower has not changed its name since its formation;
Successor Borrower shall not change its name or change its jurisdiction of
organization until (A) it has given Pledgee not less than 30 days’ prior written
notice of its intention to do so, clearly describing the new location, name or
jurisdiction, and (B) it has provided Pledgee with any information regarding the
new location, name or jurisdiction of formation as Pledgee may request; if
Successor Borrower intends to change its name or change its jurisdiction of
organization, Successor Borrower shall cooperate with Pledgee in taking all
action required by Pledgee to maintain perfection, priority and validity of the
lien of Pledgee in the Pledged Collateral granted by the Security Agreement;
     (vi) Successor Borrower has no notice or knowledge of any adverse claim,
lien or encumbrance with respect to the Pledged Collateral;
     (vii) Successor Borrower is, has been since the date of its formation, and
shall at all times continue to be, a Single Purpose Entity;
     (viii) Successor Borrower shall not transfer, pledge or encumber, or permit
to be transferred, pledged or encumbered any managing membership interest in
Successor Borrower, more than a 49%, in the aggregate, nonmanaging membership
interest in Successor Borrower, or more than a 49%, in the aggregate, indirect
interest in Successor Borrower without Rating Agency confirmation;
     (ix) Successor Borrower is not insolvent immediately before signing this
Agreement;

8



--------------------------------------------------------------------------------



 



     (x) at the time of the pledge of the Securities to Pledgee and transfer of
the Securities to Successor Borrower, Successor Borrower does not intend to, or
believe that it will, incur debts that would be beyond its ability to pay as
such debts mature; and
     (xi) Successor Borrower shall deliver to Servicer and Intermediary an
executed Internal Revenue Service Form W-9 within a reasonable time after the
Closing Date.
     (d) Intermediary hereby acknowledges and confirms that any fees and
expenses related to the Default Permitted Investment or wire transfers from the
Pledged Collateral Account to Successor Borrower or to Servicer are included in
the fees already paid to Intermediary.
     Section 8. Conditions to Defeasance.
     Subject to the Modification, Waiver and Consent of even date herewith
between Pledgor and Pledgee (the “Waiver”), Pledgor represents, warrants and
covenants that it has satisfied the conditions set forth in the defeasance
provisions of the Loan Documents to effectuate the release of the Real Property
from the lien of the Mortgage and the defeasance of the Loan on the date hereof,
or such conditions have been waived in writing by Pledgee. Pledgor will deliver
on the date hereof a Certificate of Borrower in the form attached hereto as
Exhibit B, and Pledgor acknowledges that Successor Borrower will rely on such
Certificate of Borrower and on the representations set forth herein as a
condition to entering into this Agreement. Pledgor further acknowledges and
agrees that all proceeds from the Pledged Collateral in excess of amounts due
under the Defeasance Documents will be used to pay the reasonable expenses of
Successor Borrower in making the payments due under the Defeasance Documents and
managing its obligations under the Defeasance Documents and any balance will be
the sole property of Successor Borrower.
     Section 9. Modifications.
     This Agreement may not be amended, modified or otherwise changed in any
manner, except by a writing executed by all of the parties to this Agreement.
Notwithstanding the foregoing, from and after the date hereof, any new agreement
pertaining to the Loan and any amendment, modification or extension of the
Defeasance Documents may be made solely by Successor Borrower and Pledgee and
shall not require the consent or execution of Pledgor. No such changes will
increase Pledgor’s obligations under the Loan Documents and the Defeasance
Documents that continue after the date of this Agreement as set forth in
Section 5 above.
     Section 10. Approvals.
     Pledgor and Successor Borrower each hereby represents and warrants to
Pledgee, with respect to itself, that such entity has obtained any and all
third-party approvals and consents required to be obtained in connection with
the execution and delivery of this Agreement and the performance of such
entity’s obligations hereunder.
     Section 11. Successors and Assigns.
     This Agreement applies to, inures to the benefit of, and binds all parties
hereto, their heirs, legatees, devisees, administrators, executors, and
permitted successors and assigns.

9



--------------------------------------------------------------------------------



 



     Section 12. GOVERNING LAW; VENUE.
     THIS AGREEMENT AND ALL OTHER RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING THE UCC AND
INCLUDING NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402 BUT
OTHERWISE WITHOUT REGARD TO LAWS OF THE STATE OF NEW YORK CONCERNING CONFLICTS
OF LAWS OR CHOICE OF FORUM.
     PLEDGOR, PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY HEREBY
IRREVOCABLY SUBMIT TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK AND TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
CITY OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT. JURISDICTION AND VENUE OF ANY ACTION BROUGHT TO ENFORCE THIS
AGREEMENT OR ANY OTHER DEFEASANCE DOCUMENT OR ANY ACTION RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE RELATIONSHIPS CREATED BY OR UNDER THE
DEFEASANCE DOCUMENTS (IN EACH CASE, AN “ACTION”) SHALL, AT THE ELECTION OF
PLEDGEE, BE IN (AND IF ANY ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE
ACTION SHALL AT THE ELECTION OF PLEDGEE BE TRANSFERRED TO) A STATE OR FEDERAL
COURT OF APPROPRIATE JURISDICTION LOCATED IN THE STATE OF NEW YORK. PLEDGOR,
PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY HEREBY CONSENT AND SUBMIT
TO THE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK IN CONNECTION WITH ANY ACTION
AND HEREBY WAIVE ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY OTHER STATE
TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR PURPOSES OF ANY ACTION. PLEDGOR,
PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY HEREBY WAIVE AND AGREE
NOT TO ASSERT, AS A DEFENSE TO ANY ACTION OR A MOTION TO TRANSFER VENUE OF ANY
ACTION: (I) ANY CLAIM THAT SUCH PARTY IS NOT SUBJECT TO SUCH JURISDICTION;
(II) ANY CLAIM THAT ANY ACTION MAY NOT BE BROUGHT AGAINST IT OR IS NOT
MAINTAINABLE IN THOSE COURTS OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY
THOSE COURTS, OR THAT SUCH PARTY IS EXEMPT OR IMMUNE FROM EXECUTION; (III) THAT
THE ACTION IS BROUGHT IN AN INCONVENIENT FORUM; OR (IV) THAT THE VENUE FOR THE
ACTION IS IN ANY WAY IMPROPER.
     Section 13. Entire Agreement.
     This Agreement and the other agreements referred to herein constitute all
of the agreements among the parties relating to the matters set forth herein and
supersede all other prior or concurrent oral or written letters, agreements or
understandings with respect to the matters set forth herein.

10



--------------------------------------------------------------------------------



 



     Section 14. Full Force and Effect.
     Except as modified by this Agreement and the other Defeasance Documents,
the Loan Documents shall remain unchanged and in full force and effect.
     Section 15. Counterparts.
     This Agreement may be signed in any number of counterparts by the parties
hereto, all of which taken together shall constitute one and the same
instrument.
     Section 16. Notices.
     All notices or other communications hereunder shall be given in accordance
with Section 14 of the Security Agreement, and shall be sent to Successor
Borrower at the following addresses:

         
 
  Successor Borrower:   SB Winston Holdings, LLC
 
      c/o Chatham Financial Corp.
 
      576 Rosedale Road, Suite 10
 
      Kennett Square, Pennsylvania 19348

     Section 17. Waiver of Trial by Jury
     PLEDGOR, PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER MAY EXIST WITH REGARD TO THIS AGREEMENT OR ANY DOCUMENT RELATED
THERETO, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY PLEDGOR, PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH A RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. PLEDGOR, PLEDGEE,
SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY EACH IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS SECTION 17 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY EACH OTHER.
[NO FURTHER TEXT ON THIS PAGE]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Defeasance
Assignment, Assumption and Release Agreement to be executed and delivered by its
duly authorized representative effective as of the date first above written.

                    PLEDGOR:
 
                WINSTON SPE LLC, a Virginia limited liability company
 
                By:   Winston Manager Corporation, a Virginia
corporation, its managing member
 
           
 
      By:   /s/ Brent V. West
 
           
 
      Name:   Brent V. West
 
      Title:   Vice President
 
                SUCCESSOR BORROWER:
 
                SB WINSTON HOLDINGS, LLC,     a Delaware limited liability
company
 
                By:   MM Winston, Inc., a Delaware corporation
 
           
 
      By:   /s/ Michael Bontrager
 
           
 
      Name:   Michael Bontrager
 
      Title:   President

 



--------------------------------------------------------------------------------



 



                    PLEDGEE:
 
                WELLS FARGO BANK, N.A. (f/k/a Norwest Bank Minnesota, National
Association), as trustee for the registered holders of DLJ Commercial Mortgage
Corp., Commercial Mortgage Pass-Through Certificates, Series 1999-CG1
 
           
 
  By:   Wachovia Bank, National Association, a national banking association, as
successor to GE Capital Services, Inc., as master servicer  
 
      By:   /s/ D. Bryan Gregory
 
           
 
      Name:   D. Bryan Gregory
 
      Title:   Vice President
 
                SERVICER:
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as successor to GE Capital Loan Services, Inc., as master servicer
 
           
 
      By:   /s/ D. Bryan Gregory
 
           
 
      Name:   D. Bryan Gregory
 
      Title:   Vice President

 



--------------------------------------------------------------------------------



 



     Wells Fargo Bank, N.A. acting in its capacity as Securities Intermediary
and Custodian with respect to the Pledged Collateral, hereby acknowledges the
terms and conditions of, and the transactions effected by, this Agreement.

                WELLS FARGO BANK, N.A.,     a national banking association
 
       
 
  By:   /s/ Mark D. Petrasso
 
       
 
  Name:   Mark D. Petrasso
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Securities Schedule

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Certificate of Borrower

 